Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ cancelation of claim 9 and the amendment to claims 8, 10-11, and 13.
Response to Amendment
The amendment filed on 11/16/2021 has been entered. The objections are overcome. The 112s are not. The new amendments present new objections and 112s as listed below.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:
Claim 10, line 1-2 “an abutted portion of the switching element”. The examiner interprets “an abutted portion of the switching element” to be “said abutted portion of the switching element”.
Claim 11, line 1-2 “an abutted portion of the switching element”. The examiner interprets “an abutted portion of the switching element” to be “said abutted portion of the switching element”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, each phrase "can be" renders the claims indefinite because it is unclear if the limitations following these phrases are positive limitations of the claims. For the purpose of examination, the examiner interprets the phrase as simply requiring that the vehicle door latch is capable of meeting the limitations and not requiring that the limitations are actually met.

Response to Arguments
In regards to claim 8, applicant’s arguments in pages 5-8 of the response filed on 11/16/2021 are persuasive, amending claim 8 by adding both of the structural limitations “abutted portion” and “unlocking abutting portion” into the structural limitation “switching element” and claiming the structural interaction among these three structural limitations, and as stated in the Reasons for allowance section below, yielded the independent claim 8 as allowable. The rejection to claim 8 has been withdrawn.

Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Regarding the amended independent claim 8, 
Although prior art of record, including Ishihara H. et al. (GB-2354796-A) and Ryujiro Akizuki (US-20100327609-A1), teach a vehicle door lock apparatus and most of the claimed structural limitations and their structural interaction. But the prior art of record, including Ishihara H. et al. (GB-2354796-A) and Ryujiro Akizuki (US-20100327609-A1), fail to teach the limitation “unlocking abutting portion” and its structural interaction nor does the prior art made of record teach the following structural interaction among the claimed limitations: 

“wherein the switching element includes: an abutted portion, wherein, when the first inside lever performs the releasing operation in the connected position, the abutted portion abuts against the first inside lever, and 2Application No.: 16/627,007Docket No.: P191213US00 thereby the release operation of the first inside lever can be transmitted to the second inside lever, and when the first inside lever performs the releasing operation in the disconnected position, the abutted portion does not abut against the first inside lever, and thereby the release operation of the first inside lever cannot be transmitted to the second inside lever; and an unlocking abutting portion, wherein. in the connected position, the unlocking abutting portion can abut against the locking lever in the locked state”

“the first inside lever abuts against the abutted portion and the unlocking abutting portion abuts against the locking lever by the switching element”

“when the first inside lever performs the releasing operation, the first inside lever does not abut against the abutted portion”

The examiner can find no motivation to modify the vehicle door latch apparatus as disclosed by the prior art made of record, including Ishihara H. et al. (GB-2354796-A) and Ryujiro Akizuki (US-20100327609-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims 10-14 are allowed due to depending on the allowable claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the
issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions
should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Hirofumi Watanabe (US-6343817-B1) teaches a vehicle door latch device with a double action mechanism, an anti-theft mechanism, and a childlock feature. The invention improves the feeling of quality of the available latch devices.
Katsutoshi Fukunaga et al. (US-20020056996-A1) teaches a vehicle lock apparatus with a double-lock and one-motion operation features. The invention solves the problem of the expensive manufacturing cost, uses less components, and requires less assembly work.
Simon Brose et al. (US-20050218661-A1) teaches a motor vehicle lock that includes a central locking clutch, double locking mechanism, child safety mechanism. The invention provides a cheaper and optimized actuation device with different operation states 
Akira Takahashi (US-20090241617-A1) teaches a vehicle door latch device with double-lock and childproof features. The invention provides a motor vehicle door latch device with childproof locking and double locking features that uses a single motor.
Taga T. et al. (JP-2015224456-A) teaches a vehicle door latch device which include a one-motion operation and a double lock operation. The invention improves upon the antitheft 
Akizuki R. et al. (WO-2011148697-A1) teaches a vehicle door lock device which includes a one motion function, canceling function, and a double pull function. The invention provides a device that is easy to handle and mount.
Inoue Jiro (GB-2457778-A) teaches a vehicle door lock apparatus that includes a child lock mechanism and a double action mechanism. The invention reduces the number of components used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675